                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DAVID FOWLER, et al.,                           Case No. 18-cv-01254-MMC
                                                       Plaintiffs,                       ORDER AFFORDING PARTIES
                                  8
                                                                                         LEAVE TO FILE SUPPLEMENTAL
                                                v.                                       BRIEFING; CONTINUING HEARING
                                  9
                                                                                         ON DEFENDANT’S MOTION TO
                                  10     WELLS FARGO BANK, N.A.,                         DISMISS AND PLAINTIFFS’
                                                                                         APPLICATION FOR PRELIMINARY
                                                       Defendant.                        INJUNCTION; CONTINUING CASE
                                  11
                                                                                         MANAGEMENT CONFERENCE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is defendant’s Motion to Dismiss, filed August 17, 2018. Plaintiffs

                                  15   have filed opposition, to which defendant has replied. Having read and considered the

                                  16   parties’ respective written submissions, the Court, for the reasons stated herein, finds it

                                  17   appropriate to afford each party an opportunity to file a supplemental brief.

                                  18          In its motion, defendant argues, inter alia, plaintiffs’ claims, all of which challenge

                                  19   defendant’s “conduct concerning the mortgage secured by [plaintiffs’] property” (see

                                  20   Compl. ¶ 1), are preempted by the Home Owners Loan Act (“HOLA”), an issue as to

                                  21   which the parties have set forth their respective positions at length. A factually related

                                  22   issue of interest to the Court, however, has not been addressed by the parties,

                                  23   specifically, whether, under the terms of the subject Deed of Trust, the parties agreed to

                                  24   be bound by HOLA. See, e.g., Marquez v. Wells Fargo Bank, N.A., 2013 WL 5141689,

                                  25   at *4 (N.D. Cal. September 13, 2013); (see also Def.’s Req. for Judicial Notice Ex. A

                                  26   ¶¶ I(B), I(C), 15). As the terms of the Deed of Trust may have some bearing on the

                                  27   resolution of defendant’s motion, the Court finds it appropriate to give the parties an

                                  28   opportunity to address this additional issue.
                                  1           Accordingly, the Court hereby sets the following supplemental briefing schedule

                                  2    and CONTINUES the hearing on defendant’s motion, as follows:

                                  3           1. No later than October 19, 2018, defendant shall file its supplemental brief, not

                                  4    to exceed five pages in length and limited to the additional issue identified above.

                                  5           2. No later than October 26, 2018, plaintiffs shall file any supplemental opposition,

                                  6    not to exceed five pages in length and limited to the additional issue identified above.

                                  7           3. The hearing on defendant’s motion to dismiss is continued from October 19,

                                  8    2018, to November 16, 2018, at 9:00 a.m.

                                  9           Additionally, as the resolution of defendant’s motion to dismiss may bear on the

                                  10   resolution of plaintiffs’ pending application for a preliminary injunction, the Court hereby

                                  11   CONTINUES the hearing on plaintiffs’ application from October 19, 2018, to November

                                  12   16, 2018, at 9:00 a.m.
Northern District of California
 United States District Court




                                  13          Lastly, in the light of the pendency of the above-referenced motion and application,

                                  14   the Case Management Conference is hereby CONTINUED from October 26, 2018, to

                                  15   December 14, 2018, at 10:30 a.m. A Joint Case Management Statement shall be filed no

                                  16   later than December 7, 2018.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: October 12, 2018
                                                                                                MAXINE M. CHESNEY
                                  20                                                            United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
